16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                      G: Settlement Agreements Pg 1 of 50


                                   Exhibit A
                         T-Mobile Settlement Agreement
16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                      G: Settlement Agreements Pg 2 of 50
16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                      G: Settlement Agreements Pg 3 of 50
16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                      G: Settlement Agreements Pg 4 of 50
16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                      G: Settlement Agreements Pg 5 of 50
16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                      G: Settlement Agreements Pg 6 of 50
16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                      G: Settlement Agreements Pg 7 of 50
16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                      G: Settlement Agreements Pg 8 of 50


                                    Exhibit B
                         Ferncliff Settlement Agreement
16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                      G: Settlement Agreements Pg 9 of 50
16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                     G: Settlement Agreements Pg 10 of 50
16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                     G: Settlement Agreements Pg 11 of 50
16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                     G: Settlement Agreements Pg 12 of 50
16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                     G: Settlement Agreements Pg 13 of 50
16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                     G: Settlement Agreements Pg 14 of 50
16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                     G: Settlement Agreements Pg 15 of 50


                                    Exhibit C
                        Dave’s Case Settlement Agreement
16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                     G: Settlement Agreements Pg 16 of 50
16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                     G: Settlement Agreements Pg 17 of 50
16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                     G: Settlement Agreements Pg 18 of 50
16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                     G: Settlement Agreements Pg 19 of 50
16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                     G: Settlement Agreements Pg 20 of 50
16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                     G: Settlement Agreements Pg 21 of 50
16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                     G: Settlement Agreements Pg 22 of 50
16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                     G: Settlement Agreements Pg 23 of 50


                                   Exhibit D
                         Discover Settlement Agreement
16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                     G: Settlement Agreements Pg 24 of 50
16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                     G: Settlement Agreements Pg 25 of 50
16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                     G: Settlement Agreements Pg 26 of 50
16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                     G: Settlement Agreements Pg 27 of 50
16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                     G: Settlement Agreements Pg 28 of 50
16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                     G: Settlement Agreements Pg 29 of 50
16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                     G: Settlement Agreements Pg 30 of 50


                                    Exhibit E
                        Action Auto Settlement Agreement
16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                     G: Settlement Agreements Pg 31 of 50
16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                     G: Settlement Agreements Pg 32 of 50
16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                     G: Settlement Agreements Pg 33 of 50
16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                     G: Settlement Agreements Pg 34 of 50
16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                     G: Settlement Agreements Pg 35 of 50
16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                     G: Settlement Agreements Pg 36 of 50
16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                     G: Settlement Agreements Pg 37 of 50


                                  Exhibit F
                        Goosetown Settlement Agreement
16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                     G: Settlement Agreements Pg 38 of 50
16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                     G: Settlement Agreements Pg 39 of 50
16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                     G: Settlement Agreements Pg 40 of 50
16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                     G: Settlement Agreements Pg 41 of 50
16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                     G: Settlement Agreements Pg 42 of 50
16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                     G: Settlement Agreements Pg 43 of 50
16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                     G: Settlement Agreements Pg 44 of 50


                                    Exhibit G
                       380 Riverdale Settlement Agreement
16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                     G: Settlement Agreements Pg 45 of 50
16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                     G: Settlement Agreements Pg 46 of 50
16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                     G: Settlement Agreements Pg 47 of 50
16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                     G: Settlement Agreements Pg 48 of 50
16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                     G: Settlement Agreements Pg 49 of 50
16-22589-rdd   Doc 431-2 Filed 03/13/19 Entered 03/13/19 13:18:42   Exhibits A -
                     G: Settlement Agreements Pg 50 of 50
